DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  line 2 recites “one of the of the”. It appears on of the “of the” should be deleted. Appropriate action is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 2-3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first receiver" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the plurality of receivers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected based on its dependence on claim 2.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10641881. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10641881.
With respect to claim 1 and 20, U.S. Patent No. 10641881 claims a bi-static radar system configured for coherent detection of a radar-signal, said system comprising: a plurality of receiver modules in communication with a reference clock generator operable to generate a common reference clock signal at a reference-frequency and at least one fractional-N PLL associated with each of the plurality of receiver modules, wherein each fractional-N PLL is configured to generate a local clock signal independently for the respective receiver module based on the common reference clock signal such that the bi-static radar system is operable to coherently detect a radar signal (claim 1 of U.S. Patent No. 10641881).
With respect to claim 2, U.S. Patent No. 10641881 claims the plurality of receiver modules includes a first receiver module and a second receiver module spaced apart from the first receiver (claim 2 of U.S. Patent No. 10641881).
With respect to claim 3, U.S. Patent No. 10641881 claims the first receiver module is spaced apart from the second receiver module by more than five-hundred-millimeters (claim 3 of U.S. Patent No. 10641881).
With respect to claim 4, U.S. Patent No. 10641881 claims each fractional-N phase-lock-loop generates a local-oscillator signal at the radar-frequency based on the common reference clock signal (claim 4 of U.S. Patent No. 10641881
With respect to claim 5, U.S. Patent No. 10641881 claims the local-oscillator signal used to coherently detect the radar-signal by the plurality of receivers (claim 5 of U.S. Patent No. 10641881).
With respect to claim 6, U.S. Patent No. 10641881 claims the system comprises: a plurality of transmitters, each one of the plurality of transmitters is associated with one of the plurality of receiver modules to form a plurality of radar-transceivers (claim 6 of U.S. Patent No. 10641881).
With respect to claim 7, U.S. Patent No. 10641881 claims each of the plurality of radar- transceivers includes a fractional-N phase-lock-loop (claim 7 of U.S. Patent No. 10641881).
With respect to claim 8, U.S. Patent No. 10641881 claims each fractional-N phase-lock-loop generates the radar-signal at the radar-frequency based on the common reference clock signal (claim 8 of U.S. Patent No. 10641881).
With respect to claim 9, U.S. Patent No. 10641881 claims each fractional-N phase-lock-loop generates a local-oscillator signal at the radar-frequency based on the common reference clock signal (claim 9 of U.S. Patent No. 10641881).
With respect to claim 10, U.S. Patent No. 10641881 claims the local-oscillator signal is used to coherently detect the radar-signal (claim 10 of U.S. Patent No. 10641881).
With respect to claim 11, U.S. Patent No. 10641881 claims each fractional-N phase-lock-loop: generates the radar-signal at the radar-frequency based on the common reference clock signal, and generates a local oscillator-signal at the radar-frequency based on the common reference clock signal, said local-oscillator signal used to coherently detect the radar-signal (claim 11 of U.S. Patent No. 10641881).
With respect to claim 12, U.S. Patent No. 10641881 claims teaches the system comprises a plurality of serializer / deserializer chipset pairs used to communicate the common reference clock signal to each of the plurality of radar-transceivers (claim 12 of U.S. Patent No. 10641881
With respect to claim 13, U.S. Patent No. 10641881 claims the common reference clock signal is output by one of the plurality of radar-transceivers and communicated to the remainder of the plurality of radar-transceivers (claim 13 of U.S. Patent No. 10641881).
With respect to claim 14, U.S. Patent No. 10641881 claims a frame sync signal distributed to each fractional-N PLL (claim 14 of U.S. Patent No. 10641881).
With respect to claim 15, U.S. Patent No. 10641881 claims each fractional-N PLL uses the frame sync signal to trigger at least one modulation sequence (claim 15 of U.S. Patent No. 10641881).
With respect to claim 16, U.S. Patent No. 10641881 claims each of the plurality of receiver modules is a transceiver module that includes a transmitter (claim 16 of U.S. Patent No. 10641881).
With respect to claim 17, U.S. Patent No. 10641881 claims each fractional-N PLL is configured to generate a clock signal independently for the transmitter of the respective transceiver module (claim 17 of U.S. Patent No. 10641881).
With respect to claim 18, U.S. Patent No. 10641881 claims coherently detecting, using a plurality of receiver modules each associated with at least one fractional-N PLL, a radar-signal based on the common reference clock signal the plurality of receiver modules in communication with a reference clock generator that generates a common reference clock signal at a reference- frequency, wherein each fractional-N PLL is configured to generate a local clock signal independently for the respective receiver module based on the common reference clock signal such that the bi-static radar system is operable to coherently detect a radar signal (claim 18 of U.S. Patent No. 10641881).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10641881 in view of Williams (US 20060066476).
With respect to claim 19, U.S. Patent No. 10641881 claims a bi-static radar system configured for coherent detection of a radar-signal, the system comprising: a reference clock U.S. Patent No. 10641881).
With respect to claim 19, U.S. Patent No. 10641881 does not claims an independent VCO; wherein each independent VCO of the plurality of transmit-receive modules are made to be coherent by controlling each independent VCO with a separate fractional-N PLL. 
Williams teaches an independent VCO; wherein each independent VCO of the plurality of transmit-receive modules are made to be coherent by controlling each independent VCO with a separate fractional-N PLL (para 78, “The COHO 1712 is a coherent oscillator generally with a VCO (voltage controlled oscillator--that is, one that changes frequency with change in voltage) and a PLL (phase locked loop--to keep the frequency stable and locked to some reference)”). It would have been obvious to modify U.S. Patent No. 10641881 to include an independent VCO; wherein each independent VCO of the plurality of transmit-receive modules are made to be coherent by controlling each independent VCO with a separate fractional-N PLL because it is expected the pll would be used to module a transmitted signal out of a VCO.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-11, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zanki.
With respect to claim 1 and 20, Zanki (BLASTDAR), Zanki teaches a bi-static radar system configured for coherent detection of a radar-signal, said system comprising: a plurality of receiver modules in communication with a reference clock generator operable to generate a common reference clock signal at a reference-frequency (fig 10, show the transmit and receive antennas separate); and at least one fractional-N PLL associated with each of the plurality of receiver modules (page 5899, left column, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system” and fig 10, each segment has a different PLL), wherein each fractional-N PLL is configured to generate a local clock signal independently for the respective receiver module based on the common reference clock signal (page 5899, left column, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system” and fig 10, each segment has a different PLL), such that the bi-static radar system is operable to coherently detect a radar signal (para 5988, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect”)
With respect to claim 2, Zanki teaches the plurality of receiver modules includes a first receiver module and a second receiver module spaced apart from the first receiver (fig 10, show segment 1-4 with separate receive module spaced apart from each other). 
With respect to claim 4, Zanki teaches each fractional-N phase-lock-loop generates a local-oscillator signal at the radar-frequency based on the common reference clock signal (page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”)
With respect to claim 5, Zanki
With respect to claim 6, Zanki teaches the system comprises: a plurality of transmitters, each one of the plurality of transmitters is associated with one of the plurality of receiver modules to form a plurality of radar-transceivers (fig 10, shows each segment having a transmitting antenna and receiving antenna).
With respect to claim 7, Zanki teaches each of the plurality of radar- transceivers includes a fractional-N phase-lock-loop. (fig 10, shows each segment having a transmitting antenna and receiving antenna and a PLL and page 5899 “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”).
With respect to claim 8, Zanki teaches each fractional-N phase-lock-loop generates the radar-signal at the radar-frequency based on the common reference clock signal (fig 10 shows a reference clock being input into each segment).
With respect to claim 9, Zanki teaches each fractional-N phase-lock-loop generates a local-oscillator signal at the radar-frequency based on the common reference clock signal  (page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”).
With respect to claim 10, Zanki teaches the local-oscillator signal is used to coherently detect the radar-signal (page 5898, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect.”).
With respect to claim 11, Zanki
With respect to claim 16, Zanki teaches each of the plurality of receiver modules is a transceiver module that includes a transmitter (fig 10 shows transmit antenna on the same segment as the receiver)
With respect to claim 17, Zanki teaches each fractional-N PLL is configured to generate a clock signal independently for the transmitter of the respective transceiver module (fig 10 shows each PLL on a different segment).
With respect to claim 18, Zanki teaches coherently detecting, using a plurality of receiver modules (page 5898, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect.”) each associated with at least one fractional-N PLL (page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”), a radar-signal based on the common reference clock signal (fig 10 shows a reference clock being input into each segment); the plurality of receiver modules in communication with a reference clock generator that generates a common reference clock signal at a reference- frequency  (fig 10 shows a reference clock being input into each segment);; wherein each fractional-N PLL is configured to generate a local clock signal independently for the respective receiver module based on the common reference clock signal (fig 10 and page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system”), such that the bi-static radar system is operable to coherently detect a radar signal (fig 10 transmit and receive antennas and page 5898, left column “For coherent radar systems, like the used FMCW radar, multiple nearby targets within similar range cause this effect.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki as applied to claim 2 above, and further in view of Neff (US 8532862).
With respect to claim 3, Neff teaches the first receiver module is spaced apart from the second receiver module by more than five-hundred-millimeters (fig 2b shows two radar devices on opposite sides of a car which is a distance greater than 500mm). It would have been obvious to modify Zanki to include the first receiver module is spaced apart from the second receiver module by more than five-hundred-millimeters because is merely a design choice of how far away to keep receiver modules apart with no new or unexpected results in the received signals
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki as applied to claim 11 above, and further in view of El Mozine et al (US 20150295582).
With respect to claim 12, El Mozine teaches the system comprises a plurality of serializer / deserializer chipset pairs used to communicate the common reference clock signal to each of the plurality of radar-transceivers (para 39, “the clock generation circuit 100 may be included in another component of the wireless communication device 300, such as in a reference clock for a circuit, such as a serializer/deserializer (SerDes), a digital signal processing (DSP) circuit, and/or an application-specific integrated circuit (ASIC).”). It would have been obvious to modify Zanki to include the system comprises a plurality of serializer/deserializer chipset pairs used to communicate the common reference clock signal to each of the plurality of radar-transceivers because it is merely a substitution of a well-known method to communicate a clock with no new or unexpected results in the clock signal.
Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki as applied to claim 6 or 1 above, and further in view of Hopper et al (US 20140101351).
With respect to claim 13, Hopper teaches the common reference clock signal is output by one of the plurality of radar-transceivers and communicated to the remainder of the plurality Zanki to include the common reference clock signal is output by one of the plurality of radar-transceivers and communicated to the remainder of the plurality of radar-transceivers
With respect to claim 14, Hopper et al (US 20140101351). Hopper teaches a frame sync signal distributed to each fractional-N PLL (para 37, “detects synchronization pattern 80 to send a frame sync pulse to the PLL”). It would have been obvious to modify Zanki to include a frame sync signal distributed to each fractional-N PLL because it is merely a substitution of well-known method to sync a PLL signal with no new or unexpected result in the output signal. 
With respect to claim 15, Hopper et al (US 20140101351). Hopper teaches each fractional-N PLL uses the frame sync signal to trigger at least one modulation sequence (para 37, “The A.sup.2B digital logic module can include a Differential Manchester decoder block that runs on a clock recovered from twisted wire pair bus 14 and that detects synchronization pattern 80 to send a frame sync pulse to the PLL”). It would have been obvious to modify Zanki to include each fractional-N PLL uses the frame sync signal to trigger at least one modulation sequence because it is merely a substitution of well-known method to sync a PLL signal with no new or unexpected result in the output signal.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanki in view of Williams.
With respect to claim 19, Zanki teaches a bi-static radar system configured for coherent detection of a radar-signal (fig 10 transmit and receive antennas), the system comprising: a reference clock generator operable to generate a common reference clock signal at a reference-frequency that is proportional to a fraction of a radar-frequency of a radar- signal transmitted by the system (fig 10 and page 5899, “This synthesizer chip includes a Fractional-N PLL and logic to generate the linear frequency ramps for the FMCW system” the fractal Pll by definition allow a 
With respect to claim 19, Zanki does not teach an independent VCO; wherein each independent VCO of the plurality of transmit-receive modules are made to be coherent by controlling each independent VCO with a separate fractional-N PLL. 
Williams teaches an independent VCO; wherein each independent VCO of the plurality of transmit-receive modules are made to be coherent by controlling each independent VCO with a separate fractional-N PLL (para 78, “The COHO 1712 is a coherent oscillator generally with a VCO (voltage controlled oscillator--that is, one that changes frequency with change in voltage) and a PLL (phase locked loop--to keep the frequency stable and locked to some reference)”). It would have been obvious to modify Zanki to include an independent VCO; wherein each independent VCO of the plurality of transmit-receive modules are made to be coherent by controlling each independent VCO with a separate fractional-N PLL because it is expected the pll would be used to module a transmitted signal out of a radar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648